DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-19 are pending.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 recites “An organic electronic material comprising a charge transport polymer, wherein the charge transport polymer is a polymer which, when 25µL portions of methanol are added dropwise…”; this renders the claim indefinite because the court has held that compositions are indefinite for being defined in terms of properties alone. Ex parte Spacht 165 USPQ 409 (PO BdPatApp 1969); Ex parte Slob 157 USPQ 172 00 bdPatApp 1967); Ex parte Pulvari
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 8 recites “divalent structural unit L” and “higher structural unit B” and it is unclear what constitutes “divalent structural unit L” and “higher structural unit B”.  Claim 9 is subsumed under the rejection.
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Meyer et al (US Patent Application 2009/0026448).
Regarding claims 2, 4, Meyer et al teaches an electronic component having layers such as an organic light emitting diode (Abstract, Paragraph 273).  Meyer et al further teaches the electronic devices comprising layer B that can be formed by ink-jet printing (Paragraphs 29, 34).  Meyer et al further teaches layer B comprising a polymer having a hole conducting units 

    PNG
    media_image1.png
    482
    853
    media_image1.png
    Greyscale

and mixing with a solvent (Polymer (1), Paragraph 286).  Meyer et al further teaches electroluminescent and display device (Paragraphs 1, 69, 230).
Meyer et al teaches the limitations of the instant claims.  Hence, Meyer et al anticipates the claims.

Claims 1, 3, 6-19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Meyer et al (US Patent Application 2009/0026448).
Regarding claims 1, 3, 6-19, Meyer et al teaches an electronic component having layers such as an organic light emitting diode (Abstract, Paragraph 273).  Meyer et al further teaches the electronic devices comprising layer B that can be formed by ink-jet printing (Paragraphs 29, 

    PNG
    media_image1.png
    482
    853
    media_image1.png
    Greyscale

and mixing with a solvent (Polymer (1), Paragraph 286).  Meyer et al further teaches electroluminescent and display device (Paragraphs 1, 69, 230).  Meyer et al fails to specifically disclose “the charge transport polymer is a polymer which, when 25µL portions of methanol are added dropwise and stirred into 1000µL of a solution containing the charge transport polymer and toluene in a ratio of 20 mg of the charge transport polymer per 2290 µL of toluene, an amount of methanol added by a time cloudiness develops in the solution is greater than 350µL; however, Meyer et al teaches a charge transport polymer comprising a terminal aromatic ring having two polymerizable oxetanyl groups, hence, it is expected for the polymer to have the same properties.  In the alternative, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed to have similar properties in Meyer et al as 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANISHA DIGGS whose telephone number is (571)270-7730. The examiner can normally be reached Monday, Tuesday and Friday, 9:00AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Brown-Pettigrew can be reached on (571) 272-2817. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.